Case 3:20-cv-00168-RDM Document1 Filed 01/31/20 Page 1 of 11

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

MOTORISTS MUTUAL : DOCKET NO.
INSURANCE COMPANY :

v. : DECLARATORY JUDGMENT
SIMPLEX INDUSTRIES, INC. CIVIL ACTION

DECLARATORY JUDGMENT COMPLAINT
Plaintiff Motorists Mutual Insurance Company, by and through its attorneys, Billet &
Associates, LLC, hereby avers the following:
EXHIBITS
1. True and correct copies of the following exhibits to this Complaint are attached

hereto, made a part hereof, and marked as follows:

 

Exhibit “A” Complaint, Gambrill v. Simplex Industries, Inc., Supreme Court
of New York, Suffolk County, No. 609602/19;
Exhibit “B” Motorists Mutual Insurance Company policy 0/1/2016 - 10/1/2017;
Exhibit “C” Motorists Mutual reservation of rights letter to Simplex, December
5, 2019.
PARTIES
2. Plaintiff Motorists Mutual Insurance Company (hereinafter “Motorists’), is an

insurance company and part of Encova Insurance, with its principle place of business at 471 East

Broad Street, Columbus, Ohio 43215.
Case 3:20-cv-00168-RDM Document1 Filed 01/31/20 Page 2 of 11

oF Defendant Simplex Industries, Inc. (hereinafter “Simplex”) is a modular home
building company with its principle place of business at 1 Simplex Drive, Scranton,
Pennsylvania 18504.

JURISDICTION AND VENUE

4. This Court has jurisdiction over the subject matter of this case due to diversity of
citizenship pursuant to 28 U.S.C. §1332, as this is an action between citizens or corporations of
different states, and the amount in controversy exceeds $75,000 exclusive of interest and costs.

5. Venue lies in the Middle District of Pennsylvania pursuant to 28 U.S.C. §1391.

6. This action is brought under the Federal Declaratory Judgment Act, 28 USC

 

§2201, et seq.
FACTS AND PROCEDURAL BACKGROUND
The Underlying Lawsuit
7. This insurance declaratory judgment action arises out of claims of faulty

construction of a modular house. See Exhibit “A.”

8. William and Kaitlin Gambrill allege that they entered into a contract with
Somerset Fine Home Building (hereinafter “Somerset”) to build a modular home at 23 Chester
Street, Bridgehampton, New York for $3,197,123.84. Id., at ¥ 5.

9. The modular units were constructed and delivered to the jobsite by Simplex, a
modular construction company located in Scranton, Pennsylvania. Id., at 4. The modular units
were then installed by Somerset. Id.

10. The Gambrills claim that, after Simplex delivered the modular units, it became
apparent to them and Somerset, that the units manufactured by Simplex were defective. Id., at |

10.
Case 3:20-cv-00168-RDM Document1 Filed 01/31/20 Page 3 of 11

11. It is alleged that the units did not fit together properly and that the plumbing,
electrical, and HVAC were defective. Id., at { 12.

12. Simplex allegedly agreed to reimburse the Gambrills for the defects, which the
Gambrills claim are over $500,000. Id., at § 16. However, upon information and belief, no
payment was made.

13. The Gambrills assert claims for breach of warranty, negligence, and product

liability (hereinafter the “Gambrill complaint”). Id., at {{] 21-43.

Simplex’s Insurance with Motorists Mutual Insurance Company
14. Motorists issued policy no. 33-304613-80E to Simplex for the policy period
10/1/2016 - 10/1/2017. See Exhibit “B.”
15. Commercial General Liability Coverage Form CG 0001 (12-07) states in part:
SECTION I - COVERAGES

COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
LIABILITY

1. Insuring agreement

a. We will pay...property damage...to which this insurance applies.

b. This insurance applies to...”property damage” only if:

(1) The...”property damage” is caused by an “occurrence”...
Exhibit “B” at p. 87.

16. An “occurrence” is defined as:

...an accident, including continuous or repeated exposure to substantially the
same general harmful conditions.

Exhibit “B” at p. 101.
Case 3:20-cv-00168-RDM Document1 Filed 01/31/20 Page 4 of 11

17. | The Commercial General Liability Coverage Form also contains exclusions for
“Damage to Your Product” (exclusion k) and “Damage to Your Work” (exclusion 1).
18. The “Damage to Your Product” exclusion (k) does not provide coverage to:
“Property damage” to “your product” arising out of it or any part of it.
Exhibit “B” at p. 91.
19. The “Damage to Your Work” exclusion (1) does not provide coverage to:

“Property damage” to “your work” arising out of it or any part of it and
including in the “products-completed operations hazard.”

This exclusion does not apply if the damage work or the work out of which
the damage arises was performed on your behalf by a subcontractor.

Exhibit “B” at p. 91.

20. The Gambrill complaint alleges claims for faulty workmanship and damages to
correct faulty workmanship, none of which is a covered “occurrence” as defined in Motorists’
policy.

21, Coverage to Simplex is also excluded under exclusions (k) (“Damage to Your
Product”) and (1) (“Damage to Your Work”).

22. On December 5, 2019, Motorists sent a reservation of rights letter to Simplex,
explaining its coverage position, and why defense and indemnity is not owed to Simplex for the
claims in the Gambrill complaint. See Exhibit “C.”

COUNT I

There is no allegation of an “occurrence” in the Gambrill complaint
that triggers Motorists duty to defend or indemnify Simplex

23. Plaintiff incorporates by reference all allegations in paragraphs 1-22 of this

Declaratory Judgment Complaint, as fully as though herein set forth at length.
Case 3:20-cv-00168-RDM Document1 Filed 01/31/20 Page 5 of 11

24. Motorists policy only provides coverage for “property damage” that is caused by
an “occurrence.” See Exhibit “B” at p. 87.

25.  An“occurrence” is defined as an “accident.” See Exhibit “B” at p. 101.

26. | Under Pennsylvania law, “faulty workmanship does not constitute an “accident”
as required to set forth an occurrence under...CGL policies.” Kvaerner Metals Div. of Kvaerner
U.S.. Inc. v. Commercial Union Ins. Co., 589 Pa. 317, 336 (2006).

27. The Gambrill complaint only alleges claims against Simplex for “faulty
workmanship,” including that the modular components did not fit together properly and that the
plumbing, electrical, and HVAC were defective. See Exhibit “A” at 12.

28. Faulty workmanship is not an “accident,” and not a covered claim under
Motorists’ policy. Kvaerner, supra.

29. Accordingly, coverage does not apply under the coverage grant of Motorists’
policy as it is an occurrence policy, and as the Pennsylvania Supreme Court has found that faulty
workmanship is not an “accident,” not an “occurrence,” and therefore not covered.

WHEREFORE, plaintiff Motorists Mutual Insurance Company demands judgment in its
favor as set forth in Count V, infra.

COUNT II

The “Damage to Your Product” exclusion precludes
coverage for the claims in the Gambrill complaint

30. Plaintiff incorporates by reference all allegations in paragraphs 1-29 of this
Declaratory Judgment Complaint, as fully as though herein set forth at length.

31. The “Damage to Your Product” exclusion in the Motorists policy (exclusion k)
does not provide coverage for:

“Property damage” to “your product” arising out of it or any part of it.
Case 3:20-cv-00168-RDM Document1 Filed 01/31/20 Page 6 of 11

Exhibit “B” at p. 91.

32. “Property damage” is defined in part as “physical injury to tangible property,
including all resulting loss of use of that property.” See Exhibit “B” at p. 101.

33. “Your product” is defined in part as “any good or products, other than real
property, manufactured, sold, handled, distributed or disposed of by (a) you; (b) others trading
under your name; or (c) a person or organization whose business or assets you have acquired.”
Id., at p. 102.

34. Exclusion (k) applies, as the Gambrill complaint solely asserts claims for faulty
workmanship, which is defined as “’property damage’ to ‘your product arising’ out of it.”

WHEREFORE, plaintiff Motorists Mutual Insurance Company demands judgment in its
favor as set forth in Count V, infra.

COUNT Ill

The “Damage to Your Work” exclusion precludes
coverage for the claims in the Gambrill complaint

35. Plaintiff incorporates by reference all allegations in paragraphs 1-34 of this
Declaratory Judgment Complaint, as fully as though herein set forth at length.
36. The “Damage to Your Work” exclusion (1) does not provide coverage to:

“Property damage” to “your work” arising out of it or any part of it and
including in the “products-completed operations hazard.”

This exclusion does not apply if the damage work or the work out of which
the damage arises was performed on your behalf by a subcontractor.

Exhibit “B” at p. 91.
37. “Your work” means:

(1) Work or operations performed by you or on your behalf; and
Case 3:20-cv-00168-RDM Document1 Filed 01/31/20 Page 7 of 11

(2) Materials, parts or equipment furnished in connection with such work or
operations.

Exhibit “B” at p. 102.
38. The “Products-completed operations hazard”:

a. Includes all...”property damage” occurring away from your
premises...arising out of “your product” or “your work” except:

(1) Products that are still in your physical possession; or

(2) Work that has not yet been completed or abandoned. However, “your
work” will be deemed completed at the earliest of the following times:

(a) When all the work called for in your contract has been completed.

(c) When that part of the work done at a job site has been put to its
intended use by any person or organization other than another
contractor or subcontractor working on the same project.
Work that may need service, maintenance, correction, repair or
replacement, by which is otherwise complete, will be treated as
completed.
Exhibit “B” p. 101.
39. Exclusion (1) applies as the Gambrill complaint solely asserts claims for faulty
workmanship, which is defined as “property damage” to “your work” in the “products completed
operations hazard.”

WHEREFORE, plaintiff Motorists Mutual Insurance Company demands judgment in its

favor as set forth in Count V, infra.
Case 3:20-cv-00168-RDM Document1 Filed 01/31/20 Page 8 of 11

COUNT IV

Claims for breach of warranty, negligence, and
strict liability are not covered under Motorists’ policy

40. Motorists incorporates by reference all allegations in paragraphs 1-39 of this
Declaratory Judgment Complaint, as fully as though herein set forth at length.
41. Pennsylvania law does not recognize the applicability of a general liability policy

to breach of contract and breach of warranty claims. Pennsylvania Manufacturers' Ass'n Ins. Co.

 

v. L.B. Smith, Inc., 2003 PA Super 322, § 6 (2003). Here, Motorists’ policy issued to Simplex
includes a standard commercial general liability coverage form. See Exhibit “B” at p. 87, et seq.

42. The purpose and intent of a general liability insurance policy is to protect the
insured from liability for essentially accidental injury to the person or property of another rather
than coverage for disputes between parties to a contractual undertaking. Redevelopment Auth.
of Cambria County v. Int'l Ins. Co., 454 Pa. Super. 374 (1996), appeal denied 548 Pa. 649
(1997).

43. Motorists has no duty to defend or indemnify Simplex for breach of warranty and
breach of contract claims asserted in the underlying action, as these counts fail to allege an
“occurrence” caused by an “accident” as defined by Motorists’ policy. See Exhibit “B” at

Commercial General Liability Coverage Form, p. 87, et seq. See also Pennsylvania

 

Manufacturers’ Ass'n Ins. Co. v. L.B. Smith, Inc., supra.
44. The claim for negligence is not a claim for an “occurrence” as the “gist of the
action” -- the alleged breach of contract by Simplex -- arises out of contract, not tort. See Erie

Ins. Exch. v. Abbott Furnace Co., 2009 PA Super 88, { 11 (2009), appeal denied 604 Pa. 706

 

(2009); Redevelopment Auth. of Cambria County v. Int'l Ins. Co., supra.
Case 3:20-cv-00168-RDM Document1 Filed 01/31/20 Page 9 of 11

45. Finally, a product liability claim involves a defective product causing injury. In
the underlying case, there is no claim that Simplex’s defective “product” caused injury. See
Exhibit “A.” Furthermore, the underlying plaintiffs are only alleging economic damages to the
products manufactured by Simplex, which is a claim for breach of contract. See N.Y. State
Electric & Gas Corp. v. Westinghouse Electric Corp., 387 Pa. Super. 537, 551 (1989) (In cases
where a product fails to conform and only economic losses result to the product itself and does
not cause physical injury or property damage, “the parties' recovery one against the other for
economic losses should be limited to an action on that contract and no additional recovery in
negligence or strict liability is permitted.”). See Exhibit “A.”

46. The only claim is that Simplex delivered a defective product and is liable for the
defect, which is a claim for “faulty workmanship” that is not covered under Motorists’ policy.

47. Accordingly, coverage does not apply to Simplex for the counts of negligence,
breach of warranty, and strict product liability, as an “occurrence” has not been alleged.

WHEREFORE, plaintiff Motorists Mutual Insurance Company demands judgment in its
favor as set forth in Count V, infra.

COUNT V

48. Plaintiff incorporates by reference all allegations in paragraphs 1-47 of this
Declaratory Judgment Complaint, as fully as though herein set forth at length.

WHEREFORE, plaintiff Motorists Mutual Insurance Company demands judgment in its
favor and against the defendant Simplex, declaring, as a matter of law, that:

A. Plaintiff Motorists Mutual Insurance Company has no duty to insure, indemnify,
or defend defendant Simplex Industries, Inc., for any claims, actions, causes of action, lawsuits,

crossclaims, or counterclaims for property damage and any and all other claims for damages
Case 3:20-cv-00168-RDM Document1 Filed 01/31/20 Page 10 of 11

arising out of alleged faulty workmanship in the construction of a modular house located at 23
Chester Street, Bridgehampton, New York, that was built for William and Kaitlin Gambrill, and
including, but not limited to, any of the claims, causes of action, complaints, crossclaims, and
counterclaims contained in the lawsuit Gambrill v. Simplex Industries, Inc., Supreme Court of
New York, Suffolk County, No. 609602/19, and any other claims and causes of action that may
be asserted in that lawsuit; and

B. Insurance coverage under Motorists Mutual Insurance Company’s insurance
Policy No. 33.304613-80E, policy period/effective dates October 1, 2016 to October 1, 2017,
including all declarations, terms, provisions, amendments, exclusions, exceptions, and
endorsements, does not apply to afford insurance coverage or a defense to defendant Simplex
Industries, Inc., for any claims, actions, causes of action, lawsuits, crossclaims, or counterclaims
for property damage and any and all other claims for damages arising out of alleged faulty
workmanship in the construction of a modular house located at 23 Chester Street,
Bridgehampton, New York, that was built for William and Kaitlin Gambrill, and including, but
not limited to, any of the claims, causes of action, complaints, crossclaims, and counterclaims
contained in the lawsuit Gambrill v. Simplex Industries, Inc., Supreme Court of New York,
Suffolk County, No. 609602/19, and any other claims and causes of action that may be asserted

in that lawsuit.

10
Case 3:20-cv-00168-RDM Document1 Filed 01/31/20 Page 11 of 11

BILLET & ASSOCIATES, LLC

By:

 

ROBERT DOUGLAS BILLET, ESQUIRE
PA Atty ID 38430

2000 Market Street, Suite 2803
Philadelphia, PA 19103-3201
215-496-7500/fax 7505
rbillet@billetlaw.com

Attorneys for plaintiff Motorists Mutual
Insurance Company

Date: January 31, 2020

1]
